Citation Nr: 1505857	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for an undiagnosed illness manifested by chronic fatigue.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to August 1991, with service in Southwest Asia during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional records and waived RO jurisdiction, both at the hearing and in writing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral knee disability, right shoulder disability, and chronic fatigue syndrome are related to his active service, including his service in the Persian Gulf.  The Veteran's military occupational specialty during his active service was a tank crewman.  At the hearing, he argued that his bilateral knee disability was due to his duties as a tank crewman, which involved climbing and standing for long periods in the tank while traveling over rough terrain.  He stated that he has been told by physicians that his right shoulder was due to his duties as a tank crewman.  He further asserts that prior to his service in the Persian Gulf, he never experienced fatigue symptoms.
The Veteran's service treatment records (STRs) show he complained of knee pain and shoulder symptoms in August 1985, May 1990, and September 1990.

While the Veteran was afforded a VA examination for his left shoulder, resulting in a grant of service connection, he has never received VA examinations regarding his assertions of bilateral knee disability, right shoulder disability, or chronic fatigue syndrome.  Examination(s) should thereby be conducted to determine the nature and etiology of the above disorders.  See 38 C.F.R. § 3.159.

In addition, the Veteran's claims file contains statements written in German from his ex-wife, ex-sister-in-law, and ex-mother-in-law.  There is no certified English translation.  While on Remand, the AOJ should take the opportunity to review the claims file and translate these statements and any other pertinent documents from German into English.  

Finally, the Veteran reported during his hearing that he had received pertinent medical treatment with a physician in Germany.  While he has been advised that the VA is unable to solicit records from a civilian provider outside the United States, he should nonetheless be reminded that he is responsible for submitting any medical records from his German physician.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him if he currently receives treatment.  If so, ask him to identify all VA and non-VA care providers who have treated him for his disorders since his return to the U.S.  All identified records should be obtained.  In addition, remind the Veteran that he is responsible for obtaining and submitting medical records from any foreign physician.

2. After completing the foregoing action, schedule the Veteran for an appropriate examination(s) by an examiner(s) with sufficient expertise to determine the nature and etiology of any bilateral knee disability, a right shoulder disability, and chronic fatigue that the Veteran may have.  The examiner must review the claims file and note that review in the report.  

The examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that any low bilateral knee disability and a right shoulder disability are causally related to his active service.  In so doing, the examiner must acknowledge and discuss the Veteran's lay statements regarding his assertions that his disabilities are the result of his duties as a tank operator and the stresses and strain related thereto.

With respect to the right shoulder, the examiner should also state whether it is as likely as not that the right shoulder disability was caused or aggravated by his left shoulder disability.  The Veteran states that he has had to compensate for his service connected left shoulder disorder, which has resulted in overuse of the right shoulder.

With respect to his complaints of chronic fatigue, the examiner should state whether it is as likely as not that the Veteran has an undiagnosed illness manifested by chronic fatigue, to include chronic fatigue syndrome.  Consideration must be given to the Veteran's competent assertion that his fatigue symptoms began during his deployment to Saudi Arabia and have persisted since that time.
Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s)

3. Review the claims file, and translate from German into English the lay statements received in October 2009 and any other relevant German documents.

4. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 712 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

